DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stuart H. Mayer (Reg. 35, 277) on July 13, 2022.

The application has been amended as follows: 
11. (Currently Amended) A data processing program comprising program code 
12. (Currently Amended) A data processing program comprising program code 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious method or sample-appropriate measurement using a mobile constituent analysis system comprising all the specific elements with the specific combination including the calibration product is a measurement and evaluation regime stored in a memory of the electronic control unit, which calculates one or more constituents of the examined sample on a basis of a calibration model stored in the memory, and further processes for recording measurement values in sample-appropriate fashion contained in the memory; checking the plausibility of the chosen calibration product, wherein for the plausibility check of the chosen calibration product, images of the sample taken by the camera are compared with comparison images stored in a memory of the control unit for the selected calibration product, an incorrect selection being signaled and a renewed selection of an alternative calibration product being initiated if the chosen calibration product does not match the sample within predetermined tolerance ranges in set forth of claims 1, wherein dependent claims 2-12 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 13, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886